Citation Nr: 0511766	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  That decision granted service 
connection for degenerative joint disease of the right knee 
and assigned an initial disability rating of 10 percent.

The claim was remanded in October 2003 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran's degenerative joint disease of the right knee 
results in flexion limited to 15 degrees or extension limited 
to 30 degrees, with functional limitation considered.


CONCLUSION OF LAW

Degenerative joint disease of the right knee is not more than 
10 percent disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 
4.59, 4.71a Diagnostic Codes 5003, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
August 2002, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish entitlement to an increased rating for a right knee 
disorder.  The basic elements for establishing such have 
remained unchanged during the pendency of this appeal.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
the pre-decision timing requirement of section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in August 2002 and 
was given an ample opportunity to respond.  In November 2004 
the veteran submitted a statement indicating he had no 
further evidence to submit in support of his claim.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations, and the examination 
reports include an opinion regarding the severity of his 
disability.  All available relevant evidence identified by 
the veteran was obtained and considered.  The claims file 
contains his service medical records and his available post 
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with the right knee.  They 
do, however, document an injury to the left knee during 
service.

An April 1978 rating decision granted service connection for 
a left knee disorder and assigned an initial noncompensable 
rating.  The veteran is currently in receipt of a 30 percent 
disability rating for his left knee disorder.

A November 1998 VA examination report noted that the 
examination of the veteran's right knee was unremarkable.  
The examiner noted that the veteran's arthralgia could be 
"due to favoring of the left knee."

Private treatment notes from January 1999 through May 2002 
reflect continued treatment for right knee pain, diagnosed as 
arthritis.

A May 2000 VA treatment note stated that the veteran reported 
complaints of tiredness and weakness in his right knee.  The 
right knee was tender to palpation along the patella.  
Lachman's and McMurray's tests were negative.

A November 2000 VA examination report indicated that the 
veteran complained of bilateral knee pain.  On examination, 
there was pain with flexion.  Extension was noted to be 
normal.  An MRI of the right knee was interpreted as showing 
degenerative changes in the right knee menisci.

A January 2001 VA treatment note indicated that the veteran 
reported pain in the knees with prolonged activity.  On 
examination range of motion in the right knee was from 5 to 
125 degrees.  There was minimal tenderness to palpation along 
the joint lines except post-medially.  X-rays were 
interpreted as showing minimal tibial spine peaking and a 
mild irregular contour of the medial femoral condyle.

A February 2001 VA examination report noted it was as likely 
as not that the veteran's right knee condition was secondary 
to his service-connected left knee condition.

A March 2001 VA treatment note reported a range of motion of 
5 to 125 degrees in the right knee.  There was minimal 
tenderness to palpation along the joint lines, except post-
medially.

An August 2001 VA examination report noted that, on 
examination, range of motion in the right knee was from 0 to 
90 degrees with pain at the extremes of motion.  There was 
crepitation on motion.  McMurray's and Lachman's tests were 
negative.  Anterior drawer sign was negative.  The veteran 
was noted to have 15 degrees of varus deformity on the right 
knee.

A November 2001 rating decision granted service connection 
for degenerative joint disease of the right knee as secondary 
to a service-connected left knee disorder, and assigned an 
initial disability rating of 10 percent.

A February 2002 letter from the veteran's private physician 
noted that the veteran was being treated for right knee 
complaints.  Flexion was noted to be less than 80 degrees 
with flexion of 10 degrees.  No other comments were made 
regarding specific functional limitation, although the 
physician noted that the veteran's knee disorder resulted in 
an impairment of "8% of the whole person."

An October 2002 Social Security evaluation report noted mild 
degenerative joint disease of the right knee.  It was noted 
that the veteran walked with an antalgic gate.  Right knee 
flexion was noted to be less than 80 degrees.

A January 2003 VA examination report indicated that the 
veteran reported that his right knee hurt off and on.  On 
examination, there was no effusion.  He had a negative 
McMurray's sign and negative drawer sign.  The knee and 
patella were stable.  There was no crepitance.  Range of 
motion was noted to be essentially normal with flexion from 0 
to 140 degrees.  X-rays were interpreted as showing minimal 
degenerative changes of the right knee.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of a 
rating in excess of 10 percent for degenerative joint disease 
of the right knee.

The veteran is currently in receipt of a 10 percent rating 
under Diagnostic Code 5003.  Clinical evidence of record does 
not reflect instability or subluxation such as would warrant 
consideration of a higher rating under Diagnostic Code 5257.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 
Diagnostic Code 5003 a higher rating of 20 percent is 
warranted where motion of the knee is limited to 15 degrees 
of flexion or 30 degrees of extension.  In this regard, the 
January 2003 VA examination report reflects essentially 
normal range of motion.  The Board is aware of the February 
2002 letter from the veteran's private physician that 
reflects extension of 10 degrees and flexion of less than 80 
degrees.  However, this reported range of motion does not 
reflect impairment such as would warrant a 20 percent rating 
under the appropriate Diagnostic Codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.

The Board further finds that the 10 percent rating adequately 
reflects the impairment of the veteran's daily activities and 
that impairment attributable to functional impairment from 
pain, weakness, and fatigability.  In determining that the 
currently assigned rating is appropriate, the Board observes 
that this rating under the appropriate Diagnostic Codes takes 
into account the functional limitation due to pain, in 
particular the limited motion and pain on movement.  The 
Board notes that no swelling, crepitance, instability, or 
weakness was noted on the January 2003 VA examination report.  
Moreover, there are no findings currently noted in the record 
such as would indicate that there is functional impairment 
beyond what is contemplated by the rating assigned under the 
schedular criteria.  In addition, the evidence does not raise 
a question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present so 
as to warrant a "staged" rating due to significant change in 
the level of disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right knee disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased initial rating for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


